UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1une 30, 2011. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO. Commission file number:0-12820 AMERICAN NATIONAL BANKSHARES INC. (Exact name of registrant as specified in its charter) VIRGINIA 54-1284688 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 628 Main Street Danville, Virginia (Address of principal executive offices) (Zip Code) (434) 792-5111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨Nox At August 5, 2011 the Company had 7,782,720 shares of Common Stock outstanding, $1 par value. 1 AMERICAN NATIONAL BANKSHARES INC. Index Page Part I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 3 Consolidated Statements of Income for the three months ended June 30, 2011 and 2010 4 Consolidated Statements of Income for the six months ended June 30, 2011 and 2010 5 Consolidated Statements of Changes in Shareholders' Equity for the six months ended June 30, 2011 and 2010 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 45 Item 4. Controls and Procedures 46 Part II. OTHER INFORMATION Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. (Removed and Reserved) 47 Item 5. Other Information 47 Item 6. Exhibits 47 SIGNATURES 2 Part I.Financial Information Item 1. Financial Statements American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share data) (Unaudited) (Audited) June 30, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Securities available for sale, at fair value Securities held to maturity (fair value of $2,458 at 6/30/11 and $3,440 at 12/31/10) Total securities Restricted stock, at cost Loans held for sale Loans, net of unearned income Less allowance for loan losses ) ) Net loans Premises and equipment, net Other real estate owned, net Goodwill Core deposit intangibles, net Accrued interest receivable and other assets Total assets $ $ LIABILITIES and SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest bearing $ $ Demand deposits interest bearing Money market deposits Savings deposits Time deposits Total deposits Short-term borrowings: Customer repurchase agreements Other short-term borrowings - Long-term borrowings Trust preferred capital notes Accrued interest payable and other liabilities Total liabilities Shareholders' equity: Preferred stock, $5 par, 2,000,000 shares authorized, none outstanding - - Common stock, $1 par, 20,000,000 shares authorized, 6,156,563 shares outstanding at June 30, 2011 and 6,127,735 shares outstanding at December 31, 2010 Capital in excess of par value Retained earnings Accumulated other comprehensive income (loss), net ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data)(Unaudited) Three Months Ended June 30 Interest and Dividend Income: Interest and fees on loans $ $ Interest and dividends on securities: Taxable Tax-exempt Dividends 26 24 Other interest income 14 87 Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings 82 99 Interest on long-term borrowings 5 63 Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Securities gains (losses), net ) 4 Other Total noninterest income Noninterest Expense: Salaries Employee benefits Occupancy and equipment FDIC assessment Bank franchise tax Core deposit intangible amortization 95 95 Foreclosed real estate, net Merger related expenses - Other Total noninterest expense Income Before Income Taxes Income Taxes Net Income $ $ Net Income Per Common Share: Basic $ $ Diluted $ $ Average Common Shares Outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 4 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data)(Unaudited) Six Months Ended June 30 Interest and Dividend Income: Interest and fees on loans $ $ Interest and dividends on securities: Taxable Tax-exempt Dividends 53 47 Other interest income 84 Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings Interest on long-term borrowings 58 Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Securities (losses), net ) ) Other Total noninterest income Noninterest Expense: Salaries Employee benefits Occupancy and equipment FDIC assessment Bank franchise tax Core deposit intangible amortization Foreclosed real estate, net Merger related expenses - Other Total noninterest expense Income Before Income Taxes Income Taxes Net Income $ $ Net Income Per Common Share: Basic $ $ Diluted $ $ Average Common Shares Outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 5 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity Six Months Ended June 30, 2011 and 2010 (Dollars in thousands) (Unaudited) Accumulated Common Stock Capital in Other Total Excess of Retained Comprehensive Shareholders' Shares Amount Par Value Earnings Income (Loss) Equity Balance, December 31, 2009 $ Net income - Change in unrealized gains on securities available for sale, net of tax, $424 - Add:Reclassification adjustment for losses on impairment of securites, net of tax, $11 - 20 Less:Reclassification adjustment for gains on securities available for sale, net of tax of $(2) - (4 ) Other comprehensive income Total comprehensive income Stock options exercised 3 43 - - 46 Stock option expense - - 32 - - 32 Equity based compensation 12 94 - - Cash dividends declared, $0.46 per share - - ) - ) Balance, June 30, 2010 $ Balance, December 31, 2010 $ ) $ Net income - Change in unrealized gains on securities available for sale, net of tax, $1,455 - Less:Reclassification adjustment for losses on securities available for sale, net of tax of $6 - 12 Other comprehensive income Total comprehensive income Stock options exercised 11 - - Stock option expense - - 32 - - 32 Equity based compensation 18 - - Cash dividends declared, $0.46 per share - - ) - ) Balance, June 30, 2011 $ The accompanying notes are an integral part of the consolidated financial statements. 6 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Cash Flows Six Months Ended June 30, 2011 and 2010 (Dollars in thousands)(Unaudited) Cash Flows from Operating Activities: Net income Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation Core deposit intangible amortization Net amortization of securities Net (gain) loss on sale or call of securities 18 Impairment of securities - 31 Gain on loans held for sale Proceeds from sales of loans held for sale Originations of loans held for sale Net loss on foreclosed real estate 76 3 Net change in valuation allowance on foreclosed real estate Stock-based compensation expense 32 32 Equity based compensation Deferred income tax benefit Net change in interest receivable Net change in other assets Net change in interest payable Net change in other liabilities Net cash provided by operating activities Cash Flows from Investing Activities: Proceeds from sales of securities available for sale - Proceeds from maturities and calls of securities available for sale Proceeds from maturities and calls of securities held to maturity Purchases of securities available for sale Net change in loans Proceeds from sale of premises and equipment 31 - Purchases of premises and equipment Proceeds from sales of foreclosed real estate Net cash provided by (used in) investing activities Cash Flows from Financing Activities: Net change in demand, money market, and savings deposits Net change in time deposits Net change in repurchase agreements Net change in short-term borrowings - Net change in long-term borrowings Cash dividends paid Proceeds from exercise of stock options 46 Net cash provided by financing activities Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period The accompanying notes are an integral part of the consolidated financial statements. 7 AMERICAN NATIONAL BANKSHARES INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Basis of Presentation The consolidated financial statements include the accounts of American National Bankshares Inc. and its wholly owned subsidiary, American National Bank and Trust Company (collectively referred to as the “Company”).American National Bank offers a wide variety of retail, commercial, secondary market mortgage lending, and trust and investment services which also include non-deposit products such as mutual funds and insurance policies. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and the valuation of foreclosed real estate. In April 2006, AMNB Statutory Trust I, a Delaware statutory trust (the “Trust”) and a wholly owned subsidiary of the Company was formed for the purpose of issuing preferred securities (the “Trust Preferred Securities”) in a private placement pursuant to an applicable exemption from registration.Proceeds from the securities were used to fund the acquisition of Community First Financial Corporation (“Community First”) which occurred in April 2006.Refer to Note 9 for further details concerning this variable interest entity. All significant inter-company transactions and accounts are eliminated in consolidation, with the exception of the Trust, as detailed in Note 9. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of normal recurring accruals) necessary to present fairly the Company’s financial position as of June 30, 2011; the consolidated statements of income for the three and six months ended June 30, 2011 and 2010; the consolidated statements of changes in shareholders’ equity for the six months ended June 30, 2011 and 2010; and the consolidated statements of cash flows for the six months ended June 30, 2011 and 2010.Operating results for the three and six month periods ended June 30, 2011 are not necessarily indicative of the results that may occur for the year ending December 31, 2011.Refer to Note 16 regarding the merger of MidCarolina Financial Corporation into the Company as of July 1, 2011.This transaction will be reported as of July 1 and prior periods will not be restated.Certain reclassifications have been made to prior period balances to conform to the current period presentation. These statements should be read in conjunction with the Notes to Consolidated Financial Statements included in the Company’s Form 10-K for the year ended December 31, 2010. Note 2 – Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements.” ASU 2010-06 amends Subtopic 820-10 to clarify existing disclosures, require new disclosures, and includes conforming amendments to guidance on employers’ disclosures about postretirement benefit plan assets. ASU 2010-06 is effective for interim and annual periods beginning after December 15, 2009, except for disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years.The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. In July 2010, the FASB issued ASU 2010-20, “Receivables (Topic 310) – Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.” The new disclosure guidance significantly expands the existing requirements and will lead to greater transparency into a company’s exposure to credit losses from lending arrangements. The extensive new disclosures of information as of the end of a reporting period became effective for both interim and annual reporting periods ending on or after December 15, 2010. Specific disclosures regarding activity that occurred before the issuance of the ASU, such as the allowance roll forward and modification disclosures, will be required for periods beginning on or after December 15, 2010. The Company has included the required disclosures in its consolidated financial statements. In December 2010, the FASB issued ASU 2010-28, “Intangible – Goodwill and Other (Topic 350) – When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts.”The amendments in this ASU modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists.The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010. Early adoption is not permitted.The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. 8 In December 2010, the FASB issued ASU 2010-29, “Business Combinations (Topic 805) – Disclosure of Supplementary Pro Forma Information for Business Combinations.”The guidance requires pro forma disclosure for business combinations that occurred in the current reporting period as though the acquisition date for all business combinations that occurred during the year had been as of the beginning of the annual reporting period.If comparative financial statements are presented, the pro forma information should be reported as though the acquisition date for all business combinations that occurred during the current year had been as of the beginning of the comparable prior annual reporting period.ASU 2010-29 is effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010.Early adoption is permitted.The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. The Securities Exchange Commission (“SEC”) issued Final Rule No. 33-9002, “Interactive Data to Improve Financial Reporting.”The rule requires companies to submit financial statements in extensible business reporting language (“XBRL”)format with their SEC filings on a phased-in schedule.Large accelerated filers and foreign large accelerated filers using U.S. Generally Acceptable Account Principles (“GAAP”) were required to provide interactive data reports starting with their first quarterly report for fiscal periods ending on or after June 15, 2010.All remaining filers are required to provide interactive data reports starting with their first quarterly report for fiscal periods ending on or after June 15, 2011.The Company has submitted financial statements in the XBRL format as of June 30, 2011. In March 2011, the SEC issued Staff Accounting Bulletin (“SAB”) 114.This SAB revises or rescinds portions of the interpretive guidance included in the codification of the Staff Accounting Bulletin Series.This update is intended to make the relevant interpretive guidance consistent with current authoritative accounting guidance issued as a part of the FASB’s Codification.The principal changes involve revision or removal of accounting guidance references and other conforming changes to ensure consistency of referencing through the SAB Series.The effective date for SAB 114 is March 28, 2011.The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. In April 2011, the FASB issued ASU 2011-02, “Receivables (Topic 310) – A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.”The amendments in this ASU clarify the guidance on a creditor’s evaluation of whether it has granted a concession to a debtor.They also clarify the guidance on a creditor’s evaluation of whether a debtor is experiencing financial difficulty.The amendments in this ASU are effective for the first interim or annual period beginning on or after June 15, 2011.Early adoption is permitted.Retrospective application to the beginning of the annual period of adoption for modifications occurring on or after the beginning of the annual adoption period is required.As a result of applying these amendments, an entity may identify receivables that are newly considered to be impaired.For purposes of measuring impairment of those receivables, an entity should apply the amendments prospectively for the first interim or annual period beginning on or after June 15, 2011. The adoption of the new guidance will not have a material impact on the Company’s consolidated financial statements. In April 2011, the FASB issued ASU 2011-03, “Transfers and Servicing (Topic 860) – Reconsideration of Effective Control for Repurchase Agreements.”The amendments in this ASU remove from the assessment of effective control (1) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee and (2) the collateral maintenance implementation guidance related to that criterion.The amendments in this ASU are effective for the first interim or annual period beginning on or after December 15, 2011. The guidance should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date.Early adoption is not permitted. The Company is currently assessing the impact that ASU 2011-03 will have on its consolidated financial statements. In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurement (Topic 820) – Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.”This ASU is the result of joint efforts by the FASB and the International Accounting Standards Board to develop a single, converged fair value framework on how (not when) to measure fair value and what disclosures to provide about fair value measurements.The ASU is largely consistent with existing fair value measurement principles in U.S. GAAP (Topic 820), with many of the amendments made to eliminate unnecessary wording differences between U.S. GAAP and International Financial Reporting Standards.The amendments are effective for interim and annual periods beginning after December 15, 2011 with prospective application.Early application is not permitted.The Company is currently assessing the impact that ASU 2011-04 will have on its consolidated financial statements. 9 In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220) – Presentation of Comprehensive Income.”The objective of this ASU is to improve the comparability, consistency and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income by eliminating the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity.The amendments require that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements.The single statement of comprehensive income should include the components of net income, a total for net income, the components of other comprehensive income, a total for other comprehensive income, and a total for comprehensive income.In the two-statement approach, the first statement should present total net income and its components followed consecutively by a second statement that should present all the components of other comprehensive income, a total for other comprehensive income, and a total for comprehensive income.The amendments do not change the items that must be reported in other comprehensive income, the option for an entity to present components of other comprehensive income either net of related tax effects or before related tax effects, or the calculation or reporting of earnings per share.The amendments in this ASU should be applied retrospectively. The amendments are effective for fiscal years and interim periods within those years beginning after December 15, 2011.Early adoption is permitted because compliance with the amendments is already permitted. The amendments do not require transition disclosures.The Company is currently assessing the impact that ASU 2011-05 will have on its consolidated financial statements. Refer to the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 for previously announced accounting pronouncements. Note 3 – Securities The amortized cost and estimated fair value of investments in debt and equity securities at June 30, 2011 and December 31, 2010 were as follows: June 30, 2011 (in thousands) Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value Securities available for sale: Federal agencies & GSE $ $ $
